UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                             Senior Airman WESLEY K. FINKTON
                                     United States Air Force

                                              ACM S32277

                                             6 January 2016

         Sentence adjudged 17 October 2014 by SPCM convened at Fairchild Air
         Force Base, Washington. Military Judge: Vance H. Spath.

         Approved Sentence: Bad-conduct discharge, confinement for 3 months,
         hard labor without confinement for 3 months, forfeitures of $1021.00 pay
         per month for 12 months and reduction to E-1.

         Appellate Counsel for the Appellant: Lieutenant Colonel Judith A. Walker;
         Major Thomas A. Smith and Captain Jonathan D. Legg

         Appellate Counsel for the United States: Major Mary Ellen Payne and
         Gerald R. Bruce, Esquire.

                                                  Before

                             ALLRED, TELLER, and ZIMMERMAN
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.

              FOR THE COURT


              LEAH M. CALAHAN
              Clerk of the Court